Citation Nr: 1755867	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-37 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a respiratory disability?

2.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision (denying the Veteran's request to re-open his claim for entitlement to service connection for asthma) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference in May 2017.  A transcript of the hearing has been associated with the record.

The Veteran's original claim was characterized as a claim for entitlement to service connection for asthma.  As discussed below the record is unclear as to whether the Veteran has a current diagnosis of asthma but does document a current diagnosis for COPD.  Therefore, the issues have been recharacterized as listed above.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A May 2008 rating decision denied entitlement to service connection for asthma.  The Veteran did not appeal this decision or submit new and material evidence within one year; it is final.

2.  The evidence added to the record since the last rating decision in May 2008 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claims for entitlement to service connection for a respiratory disability, and creates a reasonable possibility of an allowance of the claim.  

3.  The evidence favors a finding that the Veteran's COPD is attributable to in-service exposure to solvent fumes, chemicals, and dust particulate matter.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied the claim for service connection for asthma is final.  38 U.S.C.A. §§ 5103, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  Resolving reasonable doubt in the Veteran's favor, COPD was incurred in active duty service.  38 U.S.C.A. § § 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim which has been denied in an un-appealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b); 7105(c).  The exception to this rule is if new and material evidence is presented or secured with respect to a claim which has been disallowed; the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran contends that his claim for entitlement to service connection for a respiratory disability should be reopened due to his submission of evidence that had not been previously considered.  For the reasons that follow the application to reopen is granted.  

In a May 2008 rating decision,. The RO denied the Veteran's claim of entitlement to service connection for a respiratory disability, characterized as asthma at the time, because there was no evidence of an in-service respiratory disability.

The Veteran was notified of the May 2008 rating decision and of his appellate rights.  He did not appeal this rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b).  Thus, the May 2008 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. Â§ 20.1103.  The evidence of record at the time of the May 2008 rating decision included the Veteran's service treatment records (STRs) and VA treatment records from July through December 2007.

In connection with his application to reopen the claim in October 2014, the Veteran submitted VA and private treatment records showing a diagnosis and ongoing treatment for COPD including a medical opinion attributing the etiology of the Veteran's COPD to exposure to fumes, chemicals, and dust.  The Veteran also submitted lay statements from his ex-wife and brother in addition to his own statements, including testimony before the undersigned.  The VA and private treatment records are new in they have not previously been considered.  The lay statements and testimony are material in that they relate to an unestablished fact, that is whether the Veteran has a respiratory disability and whether his currently diagnosed respiratory disability may be etiologically related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that new and material evidence has been received, the claim is reopened, and the Veteran's appeal to this extent is granted.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Board finds that the Veteran has COPD.  He has been diagnosed by both private and VA physicians with COPD and requires the use of an oxygen tank.

The Veteran's STR's are silent for complaints, treatments, or diagnosis of any respiratory condition.  Similarly the Veteran's separation examination did not reflect the presence of a respiratory condition.  However, the Veteran has consistently stated, including in sworn testimony before the undersigned, that he was discharged from the Army Reserves in the months following his separation from active duty because of his inability to perform his physical requirements because of respiratory symptoms.  This contention was reiterated by statements from the Veteran's sibling and his former wife. 

Post-service VA treatment records indicate that the Veteran had a history of asthma but did not indicate when symptoms had started.  Post-service private treatment records, in addition to VA medical treatment records, indicate that the Veteran was diagnosed with COPD.  Private records from the West Pasco Pulmonary Associates in November 2014 include a pulmonary function report characterizing the Veteran's COPD as severe.  In a follow up progress note in December 2014 asbestos exposure was noted.  Private treatment records from Bayfront Health Brooksville dated July 2015 note that the Veteran's COPD had exacerbated and symptoms had become worse.  

In May 2017 the Veteran submitted an online article from WebMD that discussed the increased susceptibility that people with asthma have for developing COPD.  The Veteran's representative also submitted an article from USACHPPM regarding particulate matter air pollution exposure during military deployments.  Some sources of particulate matter air pollution highlighted were windblown dusts, automobiles, and a primary source of dust from motor vehicle disturbances of the desert floor.

The Veteran testified before the undersigned VLJ in May 2017.  The Veteran testified that while on active duty his duties required him to clean weapons on a daily basis in the confined space of the armory where he was exposed to the fumes of chemical cleaners and solvents.  Additional duties the Veteran described include transporting weapons to the training field which was in the California desert exposing him to the dust particulates from the desert floor.  The Veteran also testified that a month after separation from active duty, before reporting to his reserve assignment, he was diagnosed and treated for asthma at Parkersburg Hospital in West Virginia.  The Veteran's representative provided that these records appeared to be unavailable.  The Veteran also testified that according to his information the barracks that the Veteran was stationed at, when later torn down, contained asbestos.

In June 2017 the Veteran submitted a private medical opinion from Dr. J.R. regarding the etiology of his diagnosed COPD.  Dr. J.R. opined that the Veteran's COPD was "as likely as not (51 percent probability or greater) caused by or a result of exposure to "fumes/dust/chemicals."

The Board finds that service connection for COPD is warranted.  The Veteran has consistently stated, including in sworn testimony before the undersigned, that he was treated for a respiratory condition (asthma) immediately following service and was subsequently unable to meet his the physical reserve duty requirements due to the limitations imposed by those symptoms.  It is unclear whether the Veteran has a current diagnosis of asthma but the record clearly establishes that the Veteran has been diagnosed with COPD.  The Veteran has submitted medical literature detailing a link between asthma and the development of COPD.  The Veteran has also offered competent and credible evidence that during service he was exposed to the fumes from chemicals and cleaning solvents in the enclosed space of the armory and particulate matter from the California desert floor, which was further supported by the USACHPPM he submitted.  There is no evidence of such exposure following service.  The Board finds the Veteran's reports of such exposure to be credible.  What is left is the private opinion provided by Dr. J.R. which established that the etiology of the Veteran's COPD is more likely than not due to exposure to fumes, dust, and chemicals.  Therefore, the Board finds that service-connection is warranted for the Veteran's currently diagnosed COPD.



	(CONTINUED ON NEXT PAGE)

ORDER

The Veteran's application to reopen the claim for service connection for a respiratory disability is granted.

Entitlement to service connection for COPD is granted.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


